   Case 1:20-cv-05813-VMS Document 1 Filed 12/01/20 Page 1 of 5 PageID #: 48



424-20/JTN
FREEHILL HOGAN & MAHAR LLP
Attorneys for Defendant
Chipotle Mexican Grill, Inc.
80 Pine Street, 25th Floor
New York, NY 10005
T: (212) 425-1900 | F: (212) 425-1901

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
ELSIE CLEMENTE,
                                                               Case No.:
                                        Plaintiff,
                                                               NOTICE OF REMOVAL
        v.

CHIPOTLE MEXICAN GRILL, INC.,                                  Removed from:
                                                               Supreme Court of the State of New York,
                                         Defendant.            County of Kings
-----------------------------------------------------------X   Index No.: 510734/2020

TO THE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK:


           PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and Local

Civil Rule 81.1, Defendant Chipotle Mexican Grill, Inc. (hereinafter the “Defendant”) hereby

removes this action from the Supreme Court of the State of New York, County of Kings, to the

United States District Court for the Eastern District of New York, and respectfully avers as

follows:

           1.      This Notice of Removal is made subject to the right of Defendant to appear

specially and interpose any defense, including but not limited to any defenses made pursuant to

Federal Rule of Civil Procedure 12(b).

           2.      This Honorable Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) and removal is proper pursuant to 28 U.S.C. § 1441.

           3.      This Honorable Court occupies the district and division in which this action was

pending. See 28 U.S.C. §§ 112(c), 1446(a).
536103.1
  Case 1:20-cv-05813-VMS Document 1 Filed 12/01/20 Page 2 of 5 PageID #: 49




           4.    Defendant has been served with process in a civil suit filed in the Supreme Court

of the State of New York, County of Kings, entitled “Elsie Clemente v. Chipotle Mexican Grill,

Inc.” and bearing Index No. 510734/2020 on the docket of that court. According to the affidavit

of service filed by Plaintiff, service of process was completed on Defendant on July 16, 2020.

           5.    True and correct copies of the Summons, Verified Complaint, and Affidavit of

Service are attached hereto as Exhibit “A”.

           6.    On August 14, 2020, Defendant filed a Verified Answer to the Verified

Complaint, a true and correct copy of which is attached as Exhibit “B”. Exhibits “A” and “B”

constitute all process, pleadings, and orders received by Defendant to date in the suit pending in

the Supreme Court of the State of New York, County of Kings.

                          REMOVAL ON THE BASIS OF DIVERSITY
                          JURISDICTION IS PROPER AND TIMELY

           7.    Upon information and belief, at all material times relevant hereto, Plaintiff Elsie

Clemente was and is a natural person residing in the State of New York, County of Kings, as

stated in the Summons. (Exhibit “A”.)

           8.    At all material times relevant hereto, Defendant Chipotle Mexican Grill, Inc. was

at the times complained of and is now a Delaware Corporation, with an office and its principal

place of business located in Newport Beach, California.

           9.    The parties therefore have complete diversity of citizenship insofar as Plaintiff is

a citizen of New York and Defendant is a citizen of Delaware and California.

           10.   In her Verified Complaint, Plaintiff sought damages for alleged personal injuries,

but did not explicitly state the amount of damages alleged. (Exhibit “A”.)

           11.   On November 11, 2020, Plaintiff served a response to Defendant’s Request for

Supplemental Demand for Relief pursuant to CPLR § 3017, in which she asserted damages in the
                                                  2
536103.1
  Case 1:20-cv-05813-VMS Document 1 Filed 12/01/20 Page 3 of 5 PageID #: 50




amount of $1,000,000.00 (one million dollars), a sum which satisfies the amount in controversy

requirement for diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). A True and correct copy

of Plaintiff’s Response to Defendant’s Request for Supplemental Demand for Relief is attached

as Exhibit “C”.

           12.   The Second Circuit has made clear that “the removal clock does not start to run

until the plaintiff serves the defendant with a paper that explicitly specifies the amount of

monetary damages sought.” Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir. 2010).

Accordingly, this Notice of Removal is timely, pursuant to 28 U.S.C. § 1446(b), because it is

being filed within thirty (30) days of November 11, 2020, when Plaintiff served her response to

Defendant’s Request for Supplemental Demand for Relief, which explicitly specified the amount

of monetary damages sought. See 28 U.S.C. § 1446(b).

           13.   There are no other parties to this action other than those mentioned herein.

           14.   Pursuant to 28 U.S.C. § 1446, a copy of this Notice of Removal is being served on

Plaintiff, through her counsel, and a Notice of Removal will be filed with the Clerk of the Court

for the Supreme Court of the State of New York, County of Kings.

           15.   Defendant reserves the right to amend or supplement this Notice of Removal

and/or to urge additional arguments in support of its entitlement to remove.

           WHEREFORE, Defendant prays that the action now pending against it in the Supreme

Court of the State of New York, County of Kings, described above, be removed to this

Honorable Court and proceed herein; that the State Court proceed no further in this litigation;

and that Defendant have such other, further and different relief as this Court may deem just and

proper in the premises.

Dated: New York, New York
       December 1, 2020
                                                  3
536103.1
  Case 1:20-cv-05813-VMS Document 1 Filed 12/01/20 Page 4 of 5 PageID #: 51




                                       FREEHILL HOGAN & MAHAR LLP
                                       Attorneys for Defendant Chipotle Mexican Grill, Inc.


                                       By: _________________________________
                                              Justin T. Nastro
                                              William H. Yost
                                              80 Pine Street, 25th Floor
                                              New York, New York 10005
                                              nastro@freehill.com
                                              yost@freehill.com
                                              Telephone: (212) 425-1900
                                              Facsimile: (212) 425-1901

TO:        Feinstein & Feinstein , ESQS.
           ATTN: Charles Feinstein, Esq.
           Attorneys for Plaintiff
           61 Broadway, Ste 2820
           New York, NY 10006
           Tel: (212) 363-3000
           CFeinstein@Feinsteinlaw.com




                                                 4
536103.1
  Case 1:20-cv-05813-VMS Document 1 Filed 12/01/20 Page 5 of 5 PageID #: 52




STATE OF NEW YORK  )
                    : ss.:
COUNTY OF NEW YORK )


        I, Carol Chakwin, being duly sworn, deposes and says that I am not a party to the within
action, am over 18 years of age and have an office and place of business in New York, New
York.

      On December 1, 2020, I served a true and correct copy of the within defendant Chipotle
Mexican Grill, Inc.’s NOTICE OF REMOVAL upon:

           Feinstein & Feinstein , ESQS.
           ATTN: Charles Feinstein, Esq.
           Attorneys for Plaintiff
           61 Broadway, Ste 2820
           New York, NY 10006
           Tel: (212) 363-3000
           CFeinstein@Feinsteinlaw.com


at the address(es) designated by said attorneys for the purpose of depositing a true copy in a pre-
paid properly addressed envelope in an official depository under the exclusive care and custody
of the United States Postal Service within the State of New York.



                                                    - 1(4
                                             ______________________________
                                                    Carol Chakwin




                                                5
536103.1
